Citation Nr: 1048390	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  05-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
the residuals of septorhinoplasty, deviated nasal septum with 
obstruction of the left nares and deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 
1975.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by the 
RO in Albuquerque, New Mexico.  The claims file was thereafter 
transferred to the RO in Phoenix, Arizona.  Following the 
Veteran's testimony before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the RO in June 2007, the Board remanded the 
issues on appeal in January 2008 for further development of the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
issue.

The Veteran is seeking service connection for an acquired 
psychiatric disorder to include PTSD.  Initially, the Board notes 
that effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor 
related to prisoner-of-war (POW) experience) and (f)(4) (stressor 
of in-service personal assault) were renumbered, respectively as 
(f)(4) and (f)(5), and a new (f)(3) was added which reduces the 
evidentiary burden of establishing a stressor when it is related 
to a fear of hostile military or terrorist activity.  See 75 Fed. 
Reg. 39843 through 39852 (July 13, 2010).  The revised paragraph 
(f) (3) reads as follows: 

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this  
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

In this case, the Veteran is claiming service connection for PTSD 
due to an assault he was subjected to in service.  The Board 
notes that review of the claims file confirms that the Veteran 
was in fact a victim of an assault in November 1972 while he 
performed his duties as a military police officer.

In a July 2006 VA examination, the Veteran reported his military 
stressors, including the assault in November 1972.  Following 
examination of the Veteran, the examiner diagnosed the Veteran 
with bipolar disorder with psychotic features and PTSD.  The 
psychologist noted the Veteran's clinical presentation had been 
inconsistent across treatment providers.  In this regard, the 
examiner reported that the Veteran's PTSD had been attributed to 
childhood trauma (in one instance) military violence (in another 
instance), or not even diagnosed at all.  To that end, the 
examiner noted that the Veteran carried a separate diagnosis of 
bipolar disorder with psychotic features.  In summary, the 
psychologist opined that the objective medical evidence did not 
indicate that the Veteran's PTSD was caused by or aggravated by 
his active duty experiences.  

Subsequently, in a May 2009 VA treatment record, the VA 
psychologist explained that testing showed the Veteran's 
psychiatric symptoms were consistent with a diagnosis of PTSD.  
To that end, the psychologist noted that the Veteran's reported 
trauma did not derive from combat.  The psychologist concluded 
that because the Veteran carried a PTSD diagnosis as a result of 
his military service, he was eligible for treatment in the PTSP 
program.

A confirmed diagnosis of PTSD due to military stressors 
notwithstanding, the Board acknowledges the ruling in Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) which clarified how 
the Board should analyze claims for posttraumatic stress syndrome 
and other acquired psychiatric disorders.  As emphasized in 
Clemmons, though a Veteran may only seek service connection for 
PTSD, the Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may be reasonably encompassed."  Id.  

In this case, regardless of a diagnosis of PTSD, the Veteran was 
diagnosed with a psychiatric disorder, bipolar disorder, in 
various treatment records on file, including the July 2006 VA 
examination.  At this examination, the Veteran described being 
the victim of an assault while performing his duties as a 
military police officer.

Given this convoluted and conflicting evidence of record, in 
light of Clemmons, the Board finds that a more contemporaneous VA 
examination is necessary to reconcile any discrepancy and clarify 
diagnosis and etiology of the claimed psychiatric disorder.

The Board also notes that the September 2010 Supplemental 
Statement of the Case (SSOC) indicates the Veteran received a VA 
PTSD examination in July 2010.  A copy of the examination report 
has not been associated with the claims file.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

With regard to the Veteran's claim for an increased rating for 
his nasal disability, the Veteran essentially contends that the 
disability has increased in level of impairment.  The Board finds 
that a more contemporaneous VA examination is necessary.  See 
generally VAOPGCPREC 11-95 (April 7, 1995) (the Board is required 
to remand a case back to the RO for a new examination when the 
claimant asserts that the disability in question has worsened 
since the last examination).   As it has been over six years 
since his last examination, a new examination to determine the 
current severity of the Veteran's nasal disability is in order. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the revised 38 C.F.R. 
§ 3.304 (f)(3), and by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers who treated him 
for his claimed psychiatric disorder and 
service-connected nasal disability.  After 
he has signed the appropriate releases, 
those records, to specifically include 
the July 2010 VA PTSD examination 
report, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
He and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review. 

3.  2.  Following receipt of additional 
data from any and all sources, the Veteran 
should be scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist 
performing the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Pursuant to VA Training Letter 10-05, 
issued on July 16, 2010, the examining 
psychologist or psychiatrist is to note 
that: "If a diagnosis of PTSD is made, 
the examiner must now also determine if 
the veteran's claimed stressor is related 
to the veteran's fear of in-service 
hostile military or terrorist activity."  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluation for Post-Traumatic Stress 
Disorder Examination, revised on April 2, 
2007. In addition to the other 
information provided in the 
examination report, the examiner must 
state whether or not the claimed 
stressor is related to the Veteran's 
fear of hostile military or terrorist 
activity.  The examiner is advised that 
"hostile military or terrorist activity" 
does not exclude domestic hostile 
military or terrorist activity.

Based on a review of the record, and 
examination of the Veteran, and 
considering the stressors, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has PTSD related to an event in service.  
The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran should also be scheduled 
for a VA nose, sinus, larynx, and pharynx 
examination to evaluate the current 
severity of his nasal disability.  The 
entire claims folder must be made available 
to the examiner for review in conjunction 
with the examination and should be so 
documented in the examination report.  All 
tests and studies that the examiner deems 
necessary should be performed.  The 
examination must be conducted following the 
protocol in VA's Disability Worksheet for 
VA Nose, Sinus, Larynx, and Pharynx 
Examinations.  The examiner should provide 
an accurate and fully descriptive 
assessment of the Veteran's nasal 
disability and should include a complete 
rationale for the findings and opinions 
expressed.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  He is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.  
38 C.F.R. § 3.655 (2010).

6.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations 
remain adverse to him, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


